Citation Nr: 0012072	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-19 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
psychoneurosis, hysteria, conversion with hypochondriasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to November 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  In May 
1997, a 30 percent rating in effect for the veteran's 
service-connected psychiatric disorder was confirmed and 
continued.  The 30 percent rating had continuously been in 
effect since service connection was initially established in 
rating action in 1945.  In July 1997, the 30 percent rating 
was increased to 50 percent, effective from February 24, 
1997, the date that the claim was filed.  In May 1999 and 
October 1999, the RO confirmed and continued the 50 percent 
evaluation.  The appeal continues.  

The Board notes that the rating criteria pertaining to 
psychiatric disorders was revised and became effective on 
November 7, 1996.  As the veteran's claim for an increased 
rating was filed in February 1997, the Board's analysis will 
include consideration of only the revised rating schedular 
provisions.  See VAOPGCPREC 3-2000.  

On several occasions the veteran has reported that he had to 
stop working due to his psychiatric disability.  These 
statements could be construed as an informal claim for a 
total rating for compensation based on individual 
unemployability.  This issue is not inextricably intertwined 
with the issue of entitlement to an increased rating for the 
veteran's psychiatric disability.  Carpenter v. West, No. 96-
676 (U.S. Vet. App. March 13, 2000).  Where the veteran 
raises a claim that has not yet been adjudicated, the proper 
course is to refer that issue to the RO.  Bruce v. West, 11 
Vet. App. 405 (1998).  This issue is, accordingly, referred 
to the RO for adjudication.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Current manifestations of the veteran's service-connected 
psychiatric disability include complaints of depression, 
sleep disturbance, isolation from others, and an increased 
temper; he shows no memory impairment, denies any delusions 
or hallucinations, and is of average intelligence, alert, and 
oriented.  At the most recent evaluation, the examiner saw no 
evidence of depression, tension, or anxiety.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's psychiatric disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 
4.130, Diagnostic Code (DC) 9425 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for psychoneurosis, anxiety, was granted 
in December 1945, and a 30 percent rating was assigned.  This 
was based on service medical records (SMRs) which showed 
inservice treatment for a personality disorder and a 
postservice diagnosis of psychoneurosis in 1947.  

Additional VA and private treatment records from 1948 through 
the early 1980s reflect continued treatment for psychiatric 
complaints to include depression and anxiety.  They show a 
mixed diagnosis of conversion or hysterical neurosis and a 
personality disorder.  The 30 percent rating was confirmed 
and continued on many occasions from 1947 through 1980 based 
on the RO's review of these medical records.  In October 
1982, the Board reviewed the evidence and also confirmed the 
30 percent evaluation.  

On February 24, 1997, the veteran submitted a claim for an 
increased rating.  Added to the record was a February 1997 VA 
examination report.  At that time, he was tense and anxious.  
He was annoyed easily and described himself as having a bad 
temper.  He did not sleep well and complained of headaches 
and ringing in his ears.  Upon examination, he showed no 
signs of tension or anxiety.  His memory showed no impairment 
for both recent and remote events.  There was no evidence of 
any delusions or hallucinations.  He was alert and oriented.  
He was of average intelligence.  His insight and judgment 
were adequate.  The diagnosis of chronic general anxiety 
disorder.  

In May 1997, the RO confirmed the 30 percent rating in 
effect.  

Upon VA psychiatric examination in June 1997, the veteran 
complained of frontal and cervical headaches, which occurred 
approximately every other day and lasted most of the day.  He 
experienced ringing in the ears and shaking and fatigue of 
the legs.  The veteran was described as oriented in all three 
spheres and denied any auditory or visual hallucinations.  
The diagnoses were tinnitus, headaches, and shaky leg 
syndrome secondary to electroshock therapy.  

In July 1997, the 30 percent rating was increased to 50 
percent, effective from February 24, 1997, the date the 
veteran's claim for an increased rating was filed.  

Additional outpatient treatment records in 1997 and 1998 
reflect that the veteran received ongoing treatment for his 
psychiatric disability as well as other disabilities.  He was 
seen on a regular basis for medication refills.  

In May 1999, the RO confirmed the 30 percent rating.  

When examined by VA in January 1999, the appellant stated 
that he was depressed, but liked the effect of Prozac.  
Prozac gave him a "jolt" which made him feel great for a 
while, but then he became depressed again.  He complained of 
not sleeping well, staying up reading or watching television.  
He was a loner and was bothered by his temper.  He continued 
to be preoccupied about receiving shock treatment in 1945.  
On examination, he was "dressed impeccably," animated, 
pleasant, and cooperative.   He showed no memory impairment, 
either recent or remote.  He denied delusions or 
hallucinations.  There was no evidence of depression, 
tension, or anxiety.  He was alert and oriented, and his 
insight and judgment were adequate.  His Global Assessment of 
Functioning (GAF) Scale score was 45 to 50.  The diagnosis 
was general anxiety disorder, chronic.  

Subsequently dated VA outpatient treatment records dated 
reflect that the veteran was seen in February 1999.  At that 
time, he was noted to have occasional down periods despite 
Prozac.  In August 1999, it was noted that he had good and 
bad days.  He was sleeping well.  He wanted more Prozac, but 
was told that he was already at the recommended limit.  He 
reported a withdrawn lifestyle but it was noted that he could 
tolerate being  around others.  On the other hand it was 
reported that he had not been employed for 27 years, because 
it was difficult to be around people.  His affect was 
constricted, but he was described as pleasant and 
cooperative, 

At an August 1999 personal hearing, the veteran provided 
testimony in support of his claim.  The veteran argued that 
his current treating VA physician believed that he was more 
disabled than the 50 percent, currently in effect.  Hearing 
[Hrg.] Transcript [Tr.] at 4.  

Criteria

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

When entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco, supra 
at 58.  

All mental disorders, whether diagnosed as schizophrenia, 
PTSD or a combination of both disorders, are rated under the 
same criteria, the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9440.  38 C.F.R. § 4.130 (as 
amended by 61 Fed. Reg. 52695-52702).  As amended, the 
regulation reads as follows for the 0, 10, 30, 50, 70 and 100 
percent ratings:

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.  [0 
percent]

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication [10 
percent]  

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  [100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (as amended by 61 
Fed. Reg. 52695-52702).  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. § 
4.126(b) (as amended by 61 Fed. Reg. 52695-52702).

A GAF of 50 (actually the range of scores from 41 to 50) is 
for "[s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. 
§§ 4.125, 4.130 (1999).

Analysis

Initially, the Board wishes to address the representative's 
assertion in an April 2000 statement that the claim should be 
remanded in that the February 1997 VA examination did no 
include a five-pole multiaxial assessment scale.  The Board 
believes, however, that the current evidence of record is 
sufficient to adequately evaluate the veteran's psychiatric 
disorder.  In this regard, it is noted that additional VA 
examinations were conducted in June 1997 and January 1999.  
The 1999 examination report included a GAF score.  Additional 
development is not necessary.  

The veteran is currently rated at 50 percent for his 
psychiatric disability.  The veteran argues that an increased 
rating is warranted.  A 70 percent evaluation is warranted 
for occupational and social impairment with deficiencies in 
most areas such as work, family relations, judgment, 
thinking, or mood.  At the time of the most recent 
examination in January 1999, there was evidence of social 
isolation and the veteran claimed depression, but the 
examiner noted that there was no evidence of depression, 
tension, or anxiety.  The appellant was appropriately 
dressed, had no memory impairment, and denied delusions or 
hallucinations.  His insight and judgment were adequate.  

Based upon the record, there is no evidence of suicidal 
ideation, obsessional rituals, illogical or irrelevant 
speech, near-continuous panic or depression affecting the 
ability to function, spatial disorientation, neglect of 
personal appearance or hygiene, or difficulty in adapting to 
stressful circumstances.

On the contrary, recent examinations have shown that he is 
impeccably groomed, has no depression, disorientation, or 
suicidal ideation.  The findings that he has adequate 
judgment and insight, is articulate, capable of expressing 
himself well, and pleasant and cooperative; belie a 
conclusion that he is illogical or irrelevant.  The findings 
that he has no tension or anxiety precludes a finding that he 
has near continuous panic attacks.  He has also demonstrated 
the ability to live independently, inasmuch as he lives 
alone.  He has demonstrated some difficulty in establishing 
effective relationships, however, he has reported that he 
maintains sufficient contact with relatives to receive 
financial support from them.  Accordingly, an evaluation 
greater than 50 percent is not warranted. 

Finally, the veteran was assigned a GAF score of 45-50 at the 
January 1999 examination.  The GAF score is the examiner's 
judgment of the individual's overall level of psychological, 
social, and occupational functioning; a score of 45-50 
indicates serious psychiatric symptoms, such as suicidal 
ideation, severe obsessional rituals, and frequent 
shoplifting, or serious difficulty in social or occupational 
functioning, such as no friends or inability to keep a job.  
See AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, at 30 (4th ed. 1994).  
However, the examiner did not report such findings on the 
examination, and the veteran has been reported to have no 
suicidal ideation, and has some social adaptability as shown 
by his demeanor on examinations.  The Board believes that the 
veteran's GAF score is most accurately represented by the 50 
percent rating.  Simply put, the criteria for a rating of 70 
percent is not in evidence.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown.  The veteran 
is now in his 70s and has not worked for many years.  His 
disability has not required any periods of recent 
hospitalization, so that it cannot be said that it has 
required frequent periods of hospitalization.


ORDER

An increased rating for psychoneurosis, hysteria, conversion 
with hypochondriasis, is denied.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

